DETAILED ACTION

This Office action is a reply to the amendment filed 9/3/2021. Claims 16, 18-25, 27-28, 30-31 and 33-35 are pending. Claims 1-15, 17, 26, 29 and 32 have been cancelled. No claims have been withdrawn. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/3/2021 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, “each constituent element” (line 3) is objected to because it is unclear if the limitation is referring to constituent elements of the set of constituent elements, or different/additional constituent elements. If applicant intends for the limitation to refer to the set of constituent elements, this objection can be overcome by reciting, for example, “each constituent element of the set of constituent elements” to clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-25, 27-28, 30-31 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, “base” in the limitation “a width to base” (line 24) is indefinite because “base” lacks proper antecedent basis in the claim. Does applicant intend for the limitation to recite a width of a base? Is “base” referring to a portion of the grooved patterns?
Claim 23, “the top” is indefinite because the limitation lacks proper antecedent basis in the claims.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-25, 27, 28, 30, 31 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleron et al. (“Classement mécanique et valorization du chêne en structure”, Conference Orleans 2015 NPL reference, as cited by applicant) (‘Bleron’) in view of Ford (US 2329041).
	Claim 16, Bleron teaches a construction system comprising:
a floor, at least one wall, and a ceiling (pages 38 and 44 each depict a structure comprising a floor, at least one wall and a ceiling), each of the floor, the at least one wall, and the ceiling being divided into a set of constituent elements (page 38 depicts each of the floor, the at least one wall and the ceiling divided into sections), each constituent element comprising at least three superimposed folds (three layers shown on page 32; see also pages 38-45), each of the at least three superimposed folds comprising at least two structural boards,
wherein each of the floor, the at least one wall, and the ceiling are divided into the set of constituent elements with a cutting (the sections of each are formed via cutting to a desired size; pages 34-45),
wherein a face of the at least two structural boards of one of the at least three superimposed folds is in contact with a face of the at least two structural boards of one 
wherein at least two of the constituent elements are fixed together by a fixing assembly (fasteners, pages 40-41),
wherein at least two adjacent folds among the superimposed folds of one of the set of constituent elements are retained against each other by a holding assembly (fasteners; pages 26-27), wherein the fixing assembly and the holding assembly comprise non-adhesive assemblies (fasteners; pages 26-27, 40-41),
wherein the faces in contact are at least partially provided, on said contact interface, with a set of grooved patterns (pages 26-27) arranged so as to prevent a sliding of said structural boards against each other along at least one first immobilization axis (pages 26-27),
wherein, on the contact interface, the grooved patterns of the at least two structural boards comprise a first series of parallel grooves and a second series of parallel grooves oriented respectively along a first axis and a second nonparallel axis (“croisement des planches différents angles”; pages 26-27), and
2Docket No. P24327US00Appl. No. 16/338,932Page 3 of 11wherein a functional board is inserted between two structural boards of one of the at least three superimposed folds (intermediate board placed between the outer boards shown in pages 32 and 39-45).
Although, Bleron teaches sizing each of the floor, the at least one wall, and the ceiling divided into the set of constituent elements for use with known transport and handling equipment (page 47) and known industrial tools (pages 34-37, 47 and 48), Bleron is unclear as to keeping to sizing limits of transport and of industrial tools to In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.).
Further, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the grooved patterns having a width to base of between 1 and 15 millimeters, with the reasonable expectation of optimizing the grip, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 18, Bleron further teaches on the contact interface, the face of the at least two structural boards of one of the at least three superimposed folds is provided with the 
Claim 19, Bleron further teaches wherein the grooved patterns are arranged to also prevent any sliding of said structural boards against each other along at least one second immobilization axis not parallel to the first immobilization axis (“croisement des planches différents angles”; pages 26-27).
Claim 20, Bleron further teaches wherein the grooved patterns comprise the first series of parallel grooves and the second series of parallel grooves, oriented respectively along the first axis orthogonal to the first immobilization axis and the second axis orthogonal to the second immobilization axis (pages 26-27).
Claim 21, Bleron further teaches wherein a second face of the at least two structural boards of one of the at least three superimposed folds is in contact with a face of the at least two structural boards of one adjacent fold of the at least three superimposed folds on a second contact interface (page 27 top left image and top right image show two vertical faces in contact with a horizontal face; also pages 32, 39-45), wherein on the second contact interface, the face of a board is provided with the first series of parallel grooves oriented along the first axis and the face of the other board is 3Docket No. P24327US00Appl. No. 16/338,932Page 4 of 11provided with the first series of parallel grooves oriented along the first axis and the 
Claim 22, Bleron further teaches wherein the grooved patterns have cross-sections of substantially triangular shape (page 31).
Claim 23, Bleron and Ford teach all the limitations of claim 16 as above. Bleron is silent as to the grooved patterns having an angle at the top of between 40 and 70 degrees. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the grooved patterns having an angle at the top of between 40 and 70 degrees, with the reasonable expectation of further optimizing the grip, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 25, Bleron further teaches wherein the face of at least one structural board of an adjacent fold, oriented towards said fold, is arranged on the contact interface with the grooved pattern, so as to arrange a space between the functional boards of one of the at least three superimposed folds and the functional board of another one of the at least three superimposed folds (pages 32 and 39-45).
Claim 27, Bleron further teaches wherein the non-adhesive holding assembly comprises assembly members having a rod shape (“vis” screw; see applicant’s specification which defines the rod shape being a screw at page 7, lines 1-5).  
	Claim 28, Bleron further teaches wherein the non-adhesive fixing assembly comprises assembly members having a rod shape (“vis” screw; see applicant’s specification which defines the rod shape being a screw at page 7, lines 1-5).
Claim 30, Bleron further teaches wherein the grooved patterns are arranged to also prevent any sliding of said structural boards against each other along at least one second immobilization axis not parallel to the first immobilization axis (“croisement des planches différents angles”; pages 26-27; also pages 32 and 36-45).  
	Claim 31, Bleron further teaches wherein the grooved patterns are arranged to also prevent the sliding of said structural boards against each other along at least one second immobilization axis not parallel to the first immobilization axis (“croisement des planches différents angles”; pages 26-27; also pages 32 and 36-45).  

Claim 34, Bleron further teaches wherein a second face of the at least two structural boards of one of the at least three superimposed folds is in contact with a face of the at least two structural boards of one adjacent fold of the at least three superimposed folds on a contact interface (page 27 top left image and top right image 
Claim 35, Bleron further teaches wherein a second face of the at least two structural boards of one of the at least three superimposed folds is in contact with a face of the at least two structural boards of one adjacent fold of the at least three superimposed folds on a contact interface (page 27 top left image and top right image show two vertical faces in contact with a horizontal face; see also pages 32 and 39-45), wherein on the contact interface, the face of a board is provided with the first series of parallel grooves oriented along the first axis and the face of the other board is provided with the first series of parallel grooves oriented along a first axis and the second series .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-25, 27-28, 30-31 and 33-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635